Citation Nr: 0916341	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a spinal injury and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for right leg weakness and, if so, whether service connection 
is warranted.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for right ear hearing loss and, if so, whether service 
connection is warranted.

4.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for tinnitus and, if so, whether service connection is 
warranted.

5.  Entitlement to service connection for a bilateral foot 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2004 and August 2008 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

With respect to the issues of whether new and material 
evidence has been received in order to reopen claims of 
entitlement to service connection for a spinal injury and 
right leg weakness, the Veteran testified at a hearing before 
a Decision Review Officer (DRO) sitting at the RO in December 
2007; a transcript of that hearing is associated with the 
claims file.  Additionally, with respect to the same issues, 
the Veteran had indicated in his November 2006 substantive 
appeal that he desired a hearing before a Veterans Law Judge 
sitting at the RO; however, in January 2009, he withdrew his 
request for a Board hearing.  See 38 C.F.R. § 20.704 (e).  
The regard to the remaining issues on appeal, the Veteran has 
not requested a hearing.

The Board further observes that the issues of entitlement to 
service connection for a skin condition and shortness of 
breath have been withdrawn by the Veteran in a December 2007 
statement.  

Relevant to the issues of whether new and material evidence 
has been received in order to reopen the Veteran's claims of 
entitlement to service connection for a spinal injury, right 
leg weakness, right ear hearing loss and tinnitus, the Board 
notes that the RO reopened such claims before denying them on 
the merits.  However, the Board is required to consider the 
issue of finality prior to any consideration on the merits, 
see 38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 
8 Vet. App. 1 (1995), and as such, the issues have been 
characterized as shown on the first page of this decision.  
Insofar as the Board's determination as to finality is 
favorable to the Veteran, he is not prejudiced by the Board's 
actions herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).

The merits of the Veteran's service connection claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in July 1980, the Board denied 
entitlement to service connection for a spinal injury and 
right leg weakness.

2.  Evidence added to the record since the final July 1980 
Board denial is neither cumulative nor redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's claims 
for service connection for a spinal injury and right leg 
weakness.

3.  In a final decision issued in December 2004, the RO 
denied entitlement to service connection for right ear 
hearing loss.

4.  Evidence added to the record since the final December 
2004 RO denial is neither cumulative nor redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for right ear hearing loss.

5.  In a final decision issued in May 2006, the RO denied 
entitlement to service connection for tinnitus.

6.  Evidence added to the record since the final May 2006 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The July 1980 Board decision that denied entitlement to 
service connection for a spinal injury and right leg weakness 
is final.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2008)]; 38 C.F.R. § 19.104 (1980) [38 
C.F.R. § 20.1100 (2008)].

2.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for a 
spinal injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for 
right leg weakness.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

4.  The December 2004 RO decision that denied entitlement to 
service connection for right ear hearing loss is final.  38 
U.S.C.A § 7105 (West 2002) [West 2002 & Supp. 2008)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2008)].

5.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for 
right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

6.  The May 2006 RO decision that denied entitlement to 
service connection for tinnitus is final.  38 U.S.C.A § 7105 
(West 2002) [West 2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005) [(2008)].

7.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for 
tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for a spinal injury, right 
leg weakness, right ear hearing loss, and tinnitus is 
completely favorable and, in that regard, no further action 
is required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations.  Consideration 
of the merits of the Veteran's claims is deferred, however, 
pending additional development consistent with the VCAA.

The Veteran contends that he currently has a spinal injury, 
right leg weakness, right ear hearing loss, and tinnitus as a 
result of his military service.  Therefore, he claims that 
service connection is warranted for such disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claims of 
entitlement to service connection for a spinal injury and 
right leg weakness in June 2004, and right ear hearing loss 
and tinnitus in March 2008, the definition of new and 
material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a) (2008), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Spinal Injury and Right Leg Weakness

In a July 1980 decision, the Board denied entitlement to 
service connection for a spinal injury and right leg 
weakness.  In reaching such decision, the Board considered 
the Veteran's service treatment records, a July 1979 VA 
examination, and his own statements and submissions.  The 
Board determined that there was no medical evidence of any 
back injury or disorder occurring in service.  The Board also 
found that the medical evidence indicated that the Veteran's 
right leg disorder existed prior to service and there was no 
permanent increase in severity of such disability as a result 
of military service.  Therefore, the Board denied service 
connection for a spinal injury and right leg weakness.

In July 1980, the Veteran was notified of the decision and 
his appellate rights; however, he did not appeal the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, the Veteran's application to 
reopen his claim of entitlement to service connection for a 
spinal injury and right leg weakness was first received in 
June 2004.  Thus, the July 1980 decision is final.  38 U.S.C. 
§ 4004(b) (1976) [38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2008)]; 38 C.F.R. § 19.104 (1980) [38 C.F.R. § 20.1100 
(2008)].

Since the July 1980 Board decision, newly received private 
treatment records as well as VA treatment records show 
complaints, findings, and diagnoses relevant to the Veteran's 
back and right leg.  Moreover, in a March 2003 statement 
submitted with accompanying private medical records, Dr. C.D. 
indicated that there was X-ray evidence of hypertrophic 
spondylosis of the lumbosacral spine and spurs throughout the 
lumbar and thoracic spine.  It was also noted that such 
involved both hips and the findings were consistent with 
degenerative disc disease of the back and hips.  Dr. C.D. 
further indicated that the Veteran had been seen by a 
neurologist and he was found to have a progressive gait 
disorder which consisted of a wide space gait with slowness 
and some incoordination with increased tone of his lower 
extremities and also a spastic gait.  Dr. C.D. stated that 
such was associated with atrophic changes in the muscles of 
the Veteran's right lower extremity.  Dr. C.D. opined that 
there was a good possibility that such symptoms and clinical 
findings were exacerbated and possibly associated with the 
Veteran's physical regimen during his tour of duty in the 
armed services.  

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects additional 
treatment for back and right leg disorders as well as a 
medical opinion indicating that such disorders may be related 
to the Veteran's military service.  The Board finds that the 
new evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claims of service 
connection for a spinal injury and right leg weakness.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the claims of entitlement to service connection 
for a spinal injury and right leg weakness are reopened.  

Right Ear Hearing Loss

In a December 2004 decision, the RO denied entitlement to 
service connection for right ear hearing loss.  In reaching 
such decision, the RO considered the Veteran's service 
treatment records, private medical records, and his own 
statements.  The RO determined that the medical evidence of 
record failed to show that a right ear hearing loss 
disability had been diagnosed.  Therefore, the RO denied 
service connection for such disorder.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In December 2004, the Veteran was advised of the decision and 
his appellate rights.  In December 2005, he submitted a 
notice of disagreement and, in October 2006, a statement of 
the case was issued.  Thereafter, in November 2006, the 
Veteran submitted a substantive appeal (VA Form 9) in which 
he indicated that he wished to appeal all issues listed on 
the statement of the case, but limited his statements to the 
issues of his claimed back and right leg disorders.  Even so, 
in a December 2007 statement, the Veteran explicitly withdrew 
his appeal with regard to the issue of entitlement to service 
connection for right ear hearing loss.  As such, the December 
2004 rating decision is final.  38 U.S.C.A § 7105 (West 2002) 
[West 2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004) [(2008)].

Since the December 2004 rating decision, medical evidence 
showing what appears to be a right ear hearing loss 
disability has been received.  In this regard, a March 1991 
audiogram is of record; however, such includes audiometric 
findings in graphic form instead of numeric form.  The Board 
is precluded from interpreting graphical representations of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Even so, the Board finds that the March 1991 
audiogram appears to reflect a hearing loss disability in the 
right ear for VA purposes.  See 38 C.F.R. § 3.385 (for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).

Additionally, since the December 2004 rating decision, the 
Veteran has offered competent and credible statements 
detailing his in-service noise exposure.  Specifically, in a 
April 2008 statement, the Veteran reported that he was 
exposed to constant gunfire while serving in Vietnam and was 
further exposed to acoustic trauma while working as a heavy 
equipment operator.  The Board finds that such contentions 
are consistent with the Veteran's service in Vietnam and his 
military occupational specialty of crane operator.  
Therefore, despite the fact that the record is void of 
documentation of complaints or treatment for hearing 
difficulty during service, the Veteran is competent to 
describe the nature and extent of his in-service noise 
exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects what appears to 
be a hearing loss disability in the right ear for VA purposes 
and in-service noise exposure.  The Board finds that the new 
evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection for right ear hearing loss.  Consequently, the 
newly received evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the claim 
of entitlement to service connection for right ear hearing 
loss is reopened.  

Tinnitus

In a May 2006 decision, the RO denied entitlement to service 
connection for tinnitus.  In reaching such decision, the RO 
considered the Veteran's service treatment records, private 
medical records, VA treatment records, and his own 
statements.  The RO determined that the Veteran's service 
treatment records were negative for any complaints, 
treatment, or diagnoses of tinnitus and that the earliest 
record showing complaints for tinnitus was dated in February 
2001.  Moreover, there was no evidence that the Veteran's 
tinnitus was incurred in or caused by service.  Therefore, 
the RO denied service connection for such disorder.

As indicated in the preceding section, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has 
one year from notification of an RO decision to initiate an 
appeal by filing a notice of disagreement with the decision, 
and the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a).  

In May 2006, the Veteran was advised of the decision and his 
appellate rights.  No further communication with regard to 
this issue was received from him until he filed his 
application to reopen his claim of entitlement to service 
connection for tinnitus in March 2008.  As the Veteran did 
not timely appeal the May 2006 rating decision, it is final.  
38 U.S.C.A § 7105 (West 2002) [West 2002 & Supp. 2008)]; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2008)].

Since the May 2006 rating decision, the Veteran has offered 
competent and credible statements detailing his in-service 
noise exposure.  Specifically, as indicated in the preceding 
section, he was exposed to in-service acoustic trauma as a 
result of operating heavy equipment and serving in Vietnam.   

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence consists of competent 
and credible evidence of in-service noise exposure.  The 
Board finds that the new evidence tends to prove a previously 
unestablished fact necessary to substantiate the underlying 
claim of service connection for tinnitus.  Consequently, the 
newly received evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the claim 
of entitlement to service connection for tinnitus is 
reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
spinal injury is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for right 
leg weakness is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for right 
ear hearing loss is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
tinnitus is granted.


REMAND

The Board finds that a remand is necessary in order to afford 
the Veteran appropriate VA examinations so as to determine 
the current nature and etiology of each of his claimed 
disorders.  

Regarding his claimed spinal injury and right leg weakness, 
the Board notes that service treatment records dated in March 
1968 and May 1970 reflect complaints of right hip and leg 
pain.  It was noted that the Veteran had a natural limp and 
his right leg was smaller than his left leg.  A number of 
service treatment records seem to suggest that the Veteran's 
right leg symptoms existed since his birth or childhood.  
Post-service records show numerous diagnoses relevant to the 
Veteran's back and right leg, to include hypertrophic 
spondylosis and spurs of the lumbosacral spine, scoliosis, 
degenerative disc disease, degenerative joint disease, an 
altered gait, and atrophy of the right leg.  Additionally, in 
March 2003, Dr. C.D. opined that there was a good possibility 
that such symptoms and clinical findings were exacerbated and 
possibly associated with the Veteran's physical regimen 
during his tour of duty in the armed services.   

Additionally, as relevant to the Veteran's claimed right ear 
hearing loss and tinnitus, the Board notes he was exposed to 
acoustic trauma as a result of his military occupational 
specialty of crane operator and his service in Vietnam.  A 
March 1991 post-service private medical record shows what 
appears to be a right ear hearing loss disability.  
Additionally, VA treatment records reflect complaints of 
right ear hearing loss and tinnitus as well as diagnoses of 
right otitis externa and a right tympanic membrane 
perforation.  

Pertinent to his claimed bilateral foot disorder, service 
treatment records reflect that, in July 1967, the Veteran 
complained of pain over the Achilles tendon of both feet.  
Post-service, he has complained of right foot pain.  

Regarding the Veteran's right shoulder, service treatment 
records show that he sought treatment for an injured right 
shoulder in October 1969.  The X-ray was negative.  A May 
2008 MRI of the right shoulder showed an impression of a 
suspected full-thickness tear of the supraspinatus tendon at 
its insertion.

Pertinent to the Veteran's claimed right knee disorder, his 
service treatment records show that he complained of an 
unstable right knee in June 1967.  A July 2006 MRI revealed 
findings consistent with a partial tear of the right anterior 
cruciate ligament. 

Therefore, as relevant to all of the Veteran's claimed 
disorders, the Board finds that VA examinations are necessary 
in order to determine whether any current disability is 
related to his military service.  

The Board also finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  Specifically, in an April 2008 
statement, the Veteran reported that he was applying for SSA 
disability benefits.  Additionally, a December 2007 letter 
from SSA indicated that they were processing the Veteran's 
disability claim.  Therefore, on remand, any determination 
pertinent to the Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning that claim, should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
obtained from SSA and associated with 
the claims file.  

2.  After completing the above, the 
Veteran should be afforded the 
appropriate VA examination(s) in order 
to determine the nature and etiology of 
his current back, right leg, right ear 
hearing loss, tinnitus, bilateral foot, 
right knee, and right shoulder 
disorders.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any evaluations, studies, 
and tests deemed necessary by the 
examiner should be conducted.  The 
examiner should identify each currently 
diagnosed disorder as relevant to the 
Veteran's back, right leg, right ear 
hearing loss, tinnitus, bilateral foot, 
right knee, and right shoulder.  
Thereafter, the examiner(s) should 
offer an opinion on the following 
questions:

(A)	Relevant to the Veteran's claimed 
spinal injury and right leg weakness, 
did such disorders preexist his entry 
to active duty service?

If so, based on a review of the 
records, did any preexisting back 
and/or right leg disorder undergo an 
increase in the underlying pathology 
during service, i.e., was aggravated 
during service?

If there was an increase in severity of 
a back and/or right leg disorder during 
service, was that increase due to the 
natural progress of the disease?

If the examiner determines that a back 
and/or right leg disorder did not 
preexist service the Veteran's entry to 
active duty service, is it likely, 
unlikely, or at least as likely as not 
that any back and/or right leg disorder 
was incurred during active service?

(B)	Relevant to the Veteran's claimed 
right ear hearing loss and tinnitus, is 
it likely, unlikely, or at least as 
likely as not that such disorders are 
related to his active service, to 
include as a result of in-service noise 
exposure? 

(C)	Relevant to the Veteran's claimed 
bilateral foot, right knee, and right 
shoulder disorders, is it likely, 
unlikely, or at least as likely as not 
that such disorders are related to his 
active service, to include any 
treatment he sought for each disorder?

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


